DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
2.	This communication is in response to the communication filed 2/4/2021.  Claim 7 is cancelled. Claims 1, 17, 19 and 20 are currently amended. Claims 1-6 and 8-20 are currently pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.1.	Claims 1-6, 8-12 and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wallace et al. (US 2002/0173875), in view of Rice et al. (US 2009/0132083), and in view of Barrett et al. (US 2010/0114367), and in view of Lasher et al. (US 5771657).

CLAIM 1
Wallace teaches a drug management system for initiating and tracking dispensation and administration of medications to individual patients (Wallace: abstract), the drug management system comprising:
an order management system configured with one or more processors associated with one or more servers, the order management system in communication with the one or more Wallace: abstract; ¶¶ [0201] “networks of pharmacy workstations where a retail or hospital pharmacy team interacts with insurers computers to create the order that leads to the filling of a drug to be handed to the patient”; FIGS. 1-5C), and further configured to:
communicate through the one or more networks a first dispensation action of the first medication (Wallace: abstract; ¶¶ [0131], [0137] “user enters a command to request dispensing of a particular packaged pharmaceutical variety 32 for a particular patient”; FIGS. 1-11D),
communicate through the one or more networks a first administration action of the first medication to the first patient (Wallace: abstract; ¶¶ [0185] “Rx information typically contains the patient name, prescriber name and Drug Enforcement Agency identifiers, instructions for the administration of the drug, drug; name, and quantity to be given to the patient. The Rx is transmitted to different locations”, [0197]; FIGS. 1-12B),
store a first electronic record associated with the first medication for the first patient, the first electronic record being capable of storing the first dispensation action for the first medication, and being capable of storing the first administration action of the first medication to the first patient (Wallace: abstract; ¶¶ [0182], [0202], [0265]; FIGS. 1-12B),
a first medication dispensing system located at a first facility, the first medication dispensing system configured with one or more processors, and in communication with the order management system through the one or more networks (Wallace
receive a first request to dispense the first medication associated with the first electronic record (Wallace: abstract; ¶¶ [0155]-[0156] “patient presents a prescription to a technician at an RCD unit 270”; FIGS. 1-12B),
release the first medication associated with the first request, enabled by a first automated medication packaging and dispensing machine (first ADM) that includes a plurality of canisters retained in the first ADM during operation and containing and being coded for a particular medication, at least one canister coded for the first medication being initiated by the first request to release at least one of the first medication contained therein (Wallace: abstract; ¶¶ [0137]-[0138], [0268] “dispense a drug in a container that bears a label containing all of the following information: the name and address of the location from which the prescription drug is dispensed, the patient's name and record number, the date the prescription drug was dispensed, the prescriber's name, the directions for use, the name and strength of the prescription drug, the quantity dispensed, the expiration date of the prescription drug, or the statement required per regulations”; FIGS. 1-12B),
dispense, after packaging, at least the first package for the first patient by the first ADM (Wallace: abstract; ¶¶ [0137] “released package 74 slides down the ramp 30 into an opening 26, where the released package 74 is made available to the dispensing party for transfer to the patient”, [0139]; FIGS. 1-12B),
update the first electronic record associated with the first patient to indicate that the packaged and dispensed first medication in accordance with the first request has been dispensed (Wallace: abstract; ¶¶ [0182], [0202], [0265]; FIGS. 1-12B).

Wallace
package the released at least one of the first medication for the first patient into at least a first package after release by the first ADM;
update the first electronic record associated with the first patient to indicate that the packaged and dispensed first medication for the first patient, packaged and dispensed in accordance with the first request, has been administered to the first patient, and
store the updated first electronic record;
wherein the first ADM generates an identifier on the at least the first package, the identifier for associating the packaged and dispensed first medication with the first patient, and with the first patient specific medication order, and for providing information to the first electronic record.

Rice, however, teaches the following:
package the released at least one of the first medication for the first patient into at least a first package after release by the first ADM (Rice: abstract; ¶¶ [0004]-[0007], [0100]; FIGS. 1-7).

It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention, to include the automated prescription filling, labeling and packaging system, as taught by Rice, with the systems and methods for dispensing medical products, as taught by Wallace, with the motivation of facilitating the ordering, dispensing and packaging of prescriptions (Rice: ¶¶ [0002]-[0009]).

Wallace and Rice
update the first electronic record associated with the first patient to indicate that the packaged and dispensed first medication for the first patient, packaged and dispensed in accordance with the first request, has been administered to the first patient, and
store the updated first electronic record;
wherein the first ADM generates an identifier on the at least the first package, the identifier for associating the packaged and dispensed first medication with the first patient, and with the first patient specific medication order, and for providing information to the first electronic record.

Barret, however, teaches the following:
update the first electronic record associated with the first patient to indicate that the packaged and dispensed first medication for the first patient, packaged and dispensed in accordance with the first request, has been administered to the first patient (Barret: abstract; ¶¶ [0108], [0166] “computer file or record associated with the patient and stored in the system 400 may be updated to indicate that medication was actually administered to that patient”; FIGS. 1-7), and
store the updated first electronic record (Barrett: abstract; ¶¶ [0108], [0166] “computer file or record associated with the patient and stored in the system 400 may be updated to indicate that medication was actually administered to that patient”; FIGS. 1-7).

It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention, to include the system and method for administering medication and updating electronic records of administration, as taught by Barrett, with the automated prescription filling, labeling and packaging system, as taught by Rice, with the systems and methods for dispensing medical products, as taught by Wallace, with the motivation of facilitating management of medication administration (Barrett: ¶¶ [0002]-[0004]).

Wallace, Rice and Barrett do not appear to explicitly teach the following:
wherein the first ADM generates an identifier on the at least the first package, the identifier for associating the packaged and dispensed first medication with the first patient, and with the first patient specific medication order, and for providing information to the first electronic record.

Lasher, however, teaches the following:
wherein the first ADM generates an identifier on the at least the first package, the identifier for associating the packaged and dispensed first medication with the first patient, and with the first patient specific medication order, and for providing information to the first electronic record (Lasher: abstract; col. 1, lns. 4-8 “This invention is directed to an integrated system for automatically filling prescriptions and then assembling multiple prescriptions in a common package or unit with literature which relates to the prescription and/or marketing materials”, col. 3, ln. 60-col. 4, ln. 31 “orders are received by a host computer 9 which forwards the orders to a distributed computer system including a central computer called Prescription Automation Controller 10 (PAC). PAC maintains an order file of the information about each prescription to be filled in an order including all of the information needed to fill each prescription, prepare a prescription label for each prescription and the information to print literature to go in a shipping container with the prescription or prescriptions. PAC updates the order file to maintain a record of the current status of each prescription being filled as it 

It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention, to include the automatic prescription filling, sorting and packaging system that generates a label on the container, as taught by Lasher, with the system and method for administering medication and updating electronic records of administration, as taught by Barrett, with the automated prescription filling, labeling and packaging system, as taught by Rice, with the systems and methods for dispensing medical products, as taught by Wallace, with the motivation of facilitating automatic prescription filling, sorting, and packaging (Lasher: col. 1, lns. 4-54).

CLAIM 2
Wallace teaches the drug management system of claim 1, wherein the order management system is configured to generate at least a first electronic record associated with the first patient, wherein the first electronic record is at least partially based on the at least a portion of the first patient specific medication order, and wherein the first electronic record is configured to include information regarding: (i) dispensation actions of the first medication, and (ii) administration actions of the first medication, the administration actions of the first medication associated with an administration schedule of the first medication for the first patient (Wallace: abstract; ¶¶ [0182], [0202], [0265]; FIGS. 1-12B).

CLAIM 3
Wallace teaches the drug management system of claim 2, further comprising an order entry system configured to: receive a first patient specific medication order for a first patient and a first medication, communicate at least a portion of the first patient specific medication order through one or Wallace: abstract; ¶¶ [0009], [0185] “Rx information typically contains the patient name, prescriber name and Drug Enforcement Agency identifiers, instructions for the administration of the drug, drug; name, and quantity to be given to the patient. The Rx is transmitted to different locations”, [0197], [0201] “networks of pharmacy workstations where a retail or hospital pharmacy team interacts with insurers computers to create the order that leads to the filling of a drug to be handed to the patient”; FIGS. 1-12B).

CLAIM 4
Wallace teaches the drug management system of claim 3, wherein the order management system is further configured to: communicate through the one or more networks at least a first dispensation action of the second medication, communicate through the one or more networks at least a first administration action of the second medication to the second patient, and store the second electronic record associated with the second medication for the second patient, the second electronic record being capable of storing the at least the first dispensation action for the second medication, and being capable of storing at least the first administration action of the second medication to the second patient (Wallace: abstract; ¶¶ [0182], [0202], [0265]; FIGS. 1-12B).

CLAIM 5
Wallace teaches the drug management system of claim 4, further comprising: a second medication dispensing system located at a second facility, the second medication dispensing system configured with one or more processors, and in communication with the order management system through the one or more networks, the second medication dispensing system further configured to: receive a second request to dispense the second medication associated with the second electronic record, release the second medication associated with the second request, enabled by a second automated medication packaging and dispensing machine (second ADM) that includes a plurality of canisters retained in the second ADM during operation and containing and being coded for a particular medication, at least one canister coded for the second medication being initiated by the second request to release at least one of the second medication contained therein, package the released at least one of the second medication for the second patient into at least a second package after release by the second ADM, dispense, after packaging, at least the second package for the second patient by the second ADM (Wallace: abstract; ¶¶ [0009], [0185] “Rx information typically contains the patient name, prescriber name and Drug Enforcement Agency identifiers, instructions for the administration of the drug, drug; name, and quantity to be given to the patient. The Rx is transmitted to different locations”, [0197], [0201] “networks of pharmacy workstations where a retail or hospital pharmacy team interacts with insurers computers to create the order that leads to the filling of a drug to be handed to the patient”; FIGS. 1-12B)

Wallace and Rice do not appear to explicitly teach the following:
update the second electronic record associated with the second patient to indicate that the packaged and dispensed second medication in accordance with the second request has been dispensed, update the second electronic record associated with the second patient to indicate that the packaged and dispensed second medication for the second patient, packaged and 

Barrett, however, teaches the following:
update the second electronic record associated with the second patient to indicate that the packaged and dispensed second medication in accordance with the second request has been dispensed, update the second electronic record associated with the second patient to indicate that the packaged and dispensed second medication for the second patient, packaged and dispensed in accordance with the second request, has been administered to the second patient, and store the updated second electronic record (Barrett: abstract; ¶¶ [0108], [0166] “computer file or record associated with the patient and stored in the system 400 may be updated to indicate that medication was actually administered to that patient”; FIGS. 1-7).

The motivation to include the teachings of Barrett with the teachings of Wallace and Rice is the same as that of claim 1 above and is incorporated herein.

CLAIM 6
Wallace teaches the drug management system of claim 1, wherein the first medication for the first patient is released from more than one canister (Wallace: abstract; ¶¶ [0009], [0136] “cabinet 20 includes a rack 24 comprising a plurality of bins, preferably in the shape of columns 34. Packages 32 such as drug bottles, containing pharmaceuticals of various types are distributed among--the columns”; FIGS. 1-12B).

CLAIM 8
Wallace teaches the drug management system of claim 3, wherein the identifier is one or more from the group that includes a bar code, an optical code, a printed element, a badge, a label, a magnetic element, and a readable image (Wallace: abstract; ¶¶ [0344]; FIGS. 1-12B).

CLAIM 9
Wallace teaches the drug management system of claim 1, wherein the first medication is in a form of at least one individual pill, individual tablet, individual caplet, or individual capsule (Wallace: abstract; ¶¶ [0006] “medical products may include, but are not limited to, packaged or non-packaged pharmaceuticals or individual pills, caplets, tablets, liquids, or suspensions”; FIGS. 1-12B).

CLAIM 10
Wallace teaches the drug management system of claim 1, wherein the update the first electronic record associated with the first patient includes recording a time the packaged and dispensed first medication is dispensed, and recording information associated with identity of a health care professional initiating dispensation of the packaged and dispensed first medication (Wallace: abstract; ¶¶ [0164], [0221], [0261], [0317] “allow a user to quickly and accurately create a record of the samples removed from the sample dispenser 1500 and the dates and times of removal, for example”, [0392]; FIGS. 1-12B; It is also submitted that the specific data (e.g., time, identity of a health care professional) is merely non-functional descriptive language without any new and unobvious functional relationship and thus, the descriptive language is given no patentable weight.).

CLAIM 11
Wallace teaches the drug management system of claim 1, wherein the update of the first electronic record associated with the first patient includes recording a time the first medication is Wallace: abstract; ¶¶ [0164], [0221], [0261], [0317] “allow a user to quickly and accurately create a record of the samples removed from the sample dispenser 1500 and the dates and times of removal, for example”, [0392]; FIGS. 1-12B; It is also submitted that the specific data (e.g., time, identity of a health care professional) is merely non-functional descriptive language without any new and unobvious functional relationship and thus, the descriptive language is given no patentable weight.).

CLAIM 12
Wallace teaches the drug management system of claim 1, wherein one or more canisters further comprise at least a canister code to identify a particular canister (Wallace: abstract; ¶¶ [0008] “bins which store encoded packages of medical products and a dispenser controller”, [0137]-[0138], [0268] “dispense a drug in a container that bears a label containing all of the following information: the name and address of the location from which the prescription drug is dispensed, the patient's name and record number, the date the prescription drug was dispensed, the prescriber's name, the directions for use, the name and strength of the prescription drug, the quantity dispensed, the expiration date of the prescription drug, or the statement required per regulations”; FIGS. 1-12B; See also Stephens: ¶¶ [0023]).

CLAIM 14
Wallace teaches the drug management system of claim 1, wherein the one or more processors of the first medication dispensing system located at a first facility are at least a portion of the first ADM (Wallace: ¶¶ [0006]-[0014]; FIGS. 1-12B).

CLAIM 15
Wallace teaches the drug management system of claim 1, wherein the first facility is a healthcare facility having associated with at least the first medication dispensing system at least one database in operable communication with the order management system via the one or more networks (Wallace: ¶¶ [0006]-[0014] “hospital”; FIGS. 1-12B).

CLAIM 16
Wallace teaches the drug management system of claim 1, wherein the first facility is a retail facility having associated with at least the first medication dispensing system at least one database in operable communication with the order management system via the one or more networks (Wallace: ¶¶ [0006]-[0014] “pharmacy”; FIGS. 1-12B).

CLAIM 17
Claims 17-20 repeat substantially the same limitations as those in claims 1-6 and 8-16. As such, claims 17-20 are rejected for substantially the same reasons given for claims 1-6 and 8-16 and are incorporated herein.


3.2.	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wallace, in view of Rice, in view of Barrett, in view of Lasher, and further in view of de La Huerga (US 2006/0054682).

CLAIM 13
Wallace, Rice, Barrett and Lasher teach the drug management system of claim 1, but do not appear to explicitly teach wherein one or more canisters further comprise at least a canister code to identify the 
de La Huerga, however, teaches wherein one or more canisters further comprise at least a canister code to identify the particular medication contained therein, the canister code based in part on dimensional attributes of the particular medication type contained therein (de La Huerga: abstract; ¶¶ [0052] “the medication code can be provided to the patient by printing it on a label (e.g. as text, a bar code, or part of an RFID tag) attached to a medication container and where the container or the label included the medication identifier (e.g. preferably the medication name, but may include the medication size, concentration, lot number, prescription regimen for the patient)”; FIGS. 1-23).
It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention, to include the method and system for tracking and verifying medication using a container code, as taught by de La Huerga, with the automatic prescription filling, sorting and packaging system that generates a label on the container, as taught by Lasher,, with the system and method for administering medication and updating electronic records of administration, as taught by Barrett, with the automated prescription filling, labeling and packaging system, as taught by Rice, with the systems and methods for dispensing medical products, as taught by Wallace, with the motivation of facilitating the tracking and verification of dispensing medications (de La Huerga: ¶¶ [0003]-[0021]).

Response to Arguments
4.	Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 2/4/2021.

4.1.	With regard to applicant’s other arguments, it is submitted that new prior art has been applied to the amended features of the claims. As such, applicant's remarks with regard to the application of the cited prior art to the amended claims are addressed in the Office Action above.

Relevant Non-Cited Prior Art
5.	The following discovered prior art was not cited in this rejection but may be relevant: 
Ross et al. (US 8065035) – Automated Medication Handling System
Feeney, JR. et al. (US 2002/0032582) – System For Medication Dispensing And Integrated Data Management
Waugh et al. (US 2012/0083666) – Medication Delivery And Compliance System, Method And Apparatus (See, for example, ¶¶ [0072])

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686